Citation Nr: 0640072	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of cerebrovascular accident 
claimed to have resulted from VA surgical or nonsurgical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran had active duty training from September 1985 to 
May 1986 and served on active duty from February 1991 to 
August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).

In April 2004, the Board remanded this matter to the RO for 
additional development.  That development has been 
accomplished and the claim has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has sufficiently notified 
her of the information and evidence necessary to substantiate 
this claim.

2.  A disability manifested by residuals of cerebrovascular 
accident was not caused by alleged improper VA medical care.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for residuals of cerebrovascular accident have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2001 informed the veteran of provisions 
of VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, the Board notes that the veteran was made aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  In this regard, the RO issued 
letters dated in April 2004 and March 2005, which 
specifically informed her of the kind of information or 
evidence that was needed to support her § 1151 claim, and 
asked her to send the information or evidence to VA.  These 
letters described what information and evidence is needed to 
substantiate a section 1151 claim and VA's and the veteran's 
responsibilities in developing the claim.  A complete 
readjudication of the claim followed in the July 2006 
supplemental statement of the case.

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  As the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Law and Regulation

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the  veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the  disability or death was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the  
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.§ 1151 (West 2002 & Supp. 
2005).

Except as provided in paragraph (2), this section applies to 
claims received by VA on or after October 1, 1997.  This 
includes original claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 38 U.S.C. 
1151 or its predecessors.  The effective date of benefits is 
subject to the provisions of §3.400(i). For claims received 
by VA before October 1, 1997, see §3.358. 
Determining whether a veteran has an additional disability.  
To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  
Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.  
(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  
(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  
(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  
(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.
(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or
(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter.  
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in §17.32(b) of this 
chapter, as in emergency situations.
(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361 (2006).

Factual Background

The veteran contends that the RO erred by failing to award 38 
U.S.C.A. § 1151 benefits for residuals cerebrovascular 
accident resulting from estrogen replacement therapy 
prescribed following a total abdominal hysterectomy performed 
at a VA medical center in 1998.

VA medical records indicate the veteran had history of 
intermittent atrial fibrillation since the mid-1980s.  

Private medical records from a health care service included a 
summary sheet that revealed the following: In June 1988, 
Holter monitoring and an echocardiogram were normal.  The 
veteran was placed on cardizam.  In 1992, a cardiologist 
suspected mitral valve prolapse, and in November 1992, atrial 
fibrillation was again documented.  Extensive evaluation 
through a private cardiologist included an exercise stress 
test in July 1997, which was normal and an echocardiogram in 
July 1997, which was also normal.  She had no clear history 
of ischemic coronary artery disease.  There was also some 
question of myocardial infarction in the past, which had 
never been clearly documented.  

VA medical records dated from 1994 to 2002 indicate the 
veteran had history of intermittent atrial fibrillation since 
the mid-1980s.  In a March 1996 discharge summary, it was 
noted that the veteran had a past medical history that was 
significant for recurrent atrial fibrillation for which she 
was placed on drug therapy.  

In an August 1998 VA consultation note, the veteran reported 
a history of tobacco smoking about a third of a pack per day 
for 25-years.  She indicated occasional chest pain with 
current treatment and intermittent episodes of atrial 
fibrillation throughout the year.  Physical examination of 
the chest revealed regular rate and rhythm with no murmurs, 
rubs, or gallops.  A pre-evaluation workup was ordered to 
assess her pre-operative risks.  Based upon essentially 
normal echocardiogram, complete blood count, and urinalysis 
results, she was found to be acceptable for surgery scheduled 
in September 1998.

In September 1998, the veteran was admitted to the VA Medical 
Center where she underwent a total abdominal hysterectomy and 
bilateral oophractomy.  Past medical history was noted to 
include a history of phlebitis and anticoagulation therapy in 
the mid-1970's.  The VA primary care physician noted that 
"it is possible that she will have recurrent atrial 
fibrillation in the perioperative period" but that 
"overall, the changes of serious perioperative cardiac 
complications such as myocardial infarction or pulmonary 
edema are quite low."  The VA doctor doubted that the 
veteran had any underlying ischemic heart disease given her 
age and negative stress study that was completed in July 
1997.  The veteran was placed on perioperative deep venous 
prophylaxis and drug therapy to address her remote history of 
thrombosis.  A post-operative general note was to the effect 
that she was very symptomatic with hot flashes.  She was 
considered to be a low risk for another deep venous 
thrombosis with post-menopausal replacement therapy, was 
started on 0.5-milligrams of Estrace and monitored for 
Estradiol levels.

An October 1998 VA treatment record notes the veteran was 
placed on 25 mg. of Estradiol (estrogen replacement therapy).  

In an October 1998 general note, the veteran continued to 
complain of hot flashes and the Estradiol level was increased 
to 1-milligram, daily.  The veteran was scheduled for follow-
up appointments in November 1998 and December 1998 but failed 
to report.  In July 1999 she was seen for VA emergency care 
for complaints of left arm numbness that began while she on 
active duty and had caused intermittent numbness since that 
time.  On examination, the examiner noted no motor symptoms, 
neck pain, headache, or other neurological symptoms.  There 
were no complaints of chest pain or shortness of breath.  
Physical examination was normal with regard to the neck, 
lungs, heart, and abdomen.  Neurological examination was 
normal for cranial nerves, muscle strength, tendon stretch 
reflexes, sensation, and pinprick.  An electrocardiogram 
conducted at this time was also essentially normal with 
minimal nonspecific changes.  The impression was neuropraxia 
secondary to sleeping on her left arm.  

In a January 2000 VA women's health service note, the veteran 
reported no major complaints or concerns.  She denied any 
menopausal type symptoms.  She was continued on Estradiol (1-
milligram per day) and was noted to tolerate it well.  She 
also reported that she had no further problems with her 
atrial fibrillation.  She noted in a February 2000 VA 
individual therapy report that she was "doing really well."  

Private treatment records show that in May 2000, the veteran 
presented at the Braddock Hospital with an abrupt onset of 
severe headaches, confusion, slurred speech, right-sided 
facial weakness and difficulty controlling her right arm and 
leg.  A noncontrast CT scan disclosed evidence of an acute 
left frontal subcortical intracerebral hemorrhage.  She was 
transferred to the University of Pittsburgh Medical Center - 
Presbyterian University Hospital (UPMC) for treatment of the 
stroke.  A physician's note indicated that the veteran was 
unable to specifically recall all of her medications, 
although it appeared that she was on dilantin.  A May 2000 
computed tomography (CT) of the head revealed the presence of 
"a large hemorrhage, apparently hypertensive" in the left 
basal ganglia.  

A VA outpatient treatment entry dated in July 2000 noted that 
the veteran's estrogen replacement therapy had been 
discontinued secondary to stroke.  Her cerebrovascular 
accident residuals included right-sided deficits and speaking 
difficulty with notable improvement.  

A July 2000 private report was to the effect that a Hypercoag 
survey found the veteran to be a heterozygote for Factor V 
Leiden"  (a genetically acquired trait that can result in a 
thrombophilic (hypercoaguable) state).  She also has an 
elevated lipoprotein A.  These factors were risks for 
clotting problems.  He concluded that she should be 
considered hypercoaguable for life.  

In April 2004, the Board remanded this case for further 
development, to include a determination by a physician 
whether the stroke or any residuals were the result of VA 
treatment, and whether there was additional disability as a 
result of such treatment, and whether the additional 
disability, if any, was the result of carelessness, 
negligence, lack of proper skill, error of judgment or a 
similar instance of fault on the part of VA in its medical or 
surgical treatment.

On VA examination in May 2006, the examiner noted that the 
veteran suffered a left frontal cerebral hemorrhage in May 
2000.  She did not require craniotomy for drainage of the 
hematoma.  Work-up of the etiology of the hemorrhage included 
a May 2000 CT scan which showed the presence of a large 
hematoma, apparently hypertensive within the left basal 
ganglia, and, a June 2000 CT scan which showed no evidence of 
underlying ateriovenous malformation or tumor.  A June 2000 
follow-up cerebral angiography was normal with no underlying 
vascular pathology that could be identified as an etiology to 
the left putaminal hemorrhage.  Further, a June 2000 
electrocardiogram showed no cause for hemorrhage.  The 
examiner referenced the July 2000 private report which in the 
veteran was found to be a heterozygote for Factor V Leiden".  
The July 2000 report related a past history of coagulation 
difficulties with multiple episodes of deep venous thrombosis 
and a myocardial infarction at age 37.  The VA examiner noted 
that at the time of the veteran's 1998 hysterectomy, her 
doctors questioned this condition, despite electrocardiogram 
findings which suggested a remote myocardial infarction.  

The VA examiner noted that the veteran's past medical history 
included obesity from 2000 to 2005, paroxysmal atrial 
fibrillation, diagnosed at age 36, and uterine fibroids with 
total abdominal hysterectomy in September 1998 with Estradiol 
therapy (1-milligram, daily) until the cerebrovascular 
accident in May 2000.  The examiner also noted the veteran's 
history of tobacco use from age 18 to 47 with occasional 
cessation, a few months prior to the cerebral hemorrhage.  
The diagnoses included paroxysmal atrial fibrillation, 
hypercoaguable state, and left frontal cerebral hemorrhage, 
secondary to hypercoaguable state with residual 
encephalomalcia.  

The examiner opined that the veteran had a congenital 
hypercoaguable state and sustained a left frontal cerebral 
hemorrhage in May 2000.  Cerebral hemorrhage residuals 
include minimal expressive dysphasia and urgency 
incontinence.  The VA examiner opined that the 
cerebrovascular accident was likely related to congenital 
hypercoaguable state, and unlikely related to estrogen 
replacement after the 1998 total abdominal hysterectomy.

Analysis

Based upon the evidence of record, the Board finds that it is 
not shown that an additional disability, to include residuals 
of cerebrovascular accident, is actually the result of an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment.

Although the veteran has stated her residuals of 
cerebrovascular accident are related to VA prescribed 
Estradiol therapy, the record does not contain any evidence 
to support this assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, she is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Board relies on the probative opinion 
offered by the May 2006 VA examiner who noted a review of the 
veteran's claims file.  The VA examiner opined that the 
residuals of cerebrovascular accident were likely related to 
the congenital hypercoaguable state.  Further, the 
cerebrovascular accident was unlikely to be related to the 
estrogen replacement treatment that was started after the 
total abdominal hysterectomy in 1998.  In this regard, the 
Board finds that the existence of additional disability 
resulting from the VA prescribed estrogen therapy has not 
been established.  

The Board notes that in July 2000, the veteran underwent a 
private hypercoag survey which revealed the presence of a 
congenital hypercoaguable state.  In this regard, the medical 
evidence dated since 1988 reflects that the veteran had 
problems with deep venous thrombosis and phlebitis in the 
lower extremities which required anticoagulation therapy 
(Coumadin).  

The Board has thoroughly reviewed the evidence of record and 
finds no basis for the veteran's claim.  VA treatment records 
dated in the months following the September 1998 hysterectomy 
revealed that the veteran was tolerating the Estradiol 
therapy well.  The medical record dated from November 1998 
until the cerebrovascular accident in May 2000 is devoid of 
any complaints related to the Estradiol therapy.  
Specifically, the Board notes that as late as January 2000, 
the veteran reported no major complaints or menopausal type 
symptoms.  She continued her daily intake of 1-milligram of 
Estradiol and was noted to tolerate it well.  She also 
reported that she had no further problems with her atrial 
fibrillation.  

As such, the competent medical evidence establishes that as a 
result of this congenital hypercoaguable condition, the 
veteran sustained additional disability in the form of a left 
frontal cerebrovascular accident, but that this additional 
disability was not due to negligence or other fault on the 
part of VA in prescribing estrogen replacement therapy after 
her total abdominal hysterectomy.  

There is no indication in the evidence of record that this 
was precipitated by VA treatment.  Again, the prior VA 
medical records show follow-up treatment for status post 
total abdominal hysterectomy without complications.  In fact, 
the VA medical evidence dated from October 1998 until January 
2000 does not document any problems with the Estradiol 
therapy.  Further, there is no indication that when the 
veteran was seen by the VA from 1998 to 2002, any 
inappropriate treatment was provided.  The only thing evident 
from the evidence of record is that the veteran failed to 
report to follow-up appointments for monitoring her estrogen 
levels as directed.

The medical evidence dated after the hysterectomy shows that 
the veteran tolerated the Estradiol treatments well and was 
without complaints until May 2000, when the cerebrovascular 
accident occurred.  There is no competent medical opinion to 
the contrary and, as discussed above, clinical evidence that 
shows the veteran has a congenital hypercoaguable condition 
that requires lifelong anti-coagulant treatment.  

On the basis of the foregoing, the May 2006 VA examiner 
indicated that the veteran's cerebrovascular accident 
residuals were unlikely to be related to estrogen therapy 
prescribed by VA after total abdominal hysterectomy and that 
the cerebrovascular accident was likely related to a 
congenital hypercoaguable state.  There is simply no 
indication in the evidence of record that as a result of VA 
treatment, the veteran incurred any disability manifested by 
residuals cerebrovascular accident.  She has not provided any 
information or evidence to indicate otherwise.  Therefore, 
entitlement to 38 U.S.C.A. § 1151 benefits is denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of a stroke as a result of 
VA treatment in September 1998, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


